Citation Nr: 1046641	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  07-15 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim 
for service connection for an acquired psychiatric disorder.  

2.  Whether there is new and material evidence to reopen a claim 
for service connection for alopecia areata.  

(The issues of whether a May 26, 1977, decision of the Board of 
Veterans' Appeals (Board) that denied entitlement to service 
connection for schizophrenia and whether a March 11, 1988, 
decision of the Board that denied entitlement to a permanent and 
total rating for pension purposes should be revised or reversed 
on the grounds of clear and unmistakable error (CUE) are the 
subject of a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to April 1970.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of January 2006 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

On his May 2007 Form 9, the Veteran indicated his desire for a 
Travel Board hearing on the issues on appeal.  This hearing must 
be scheduled at the RO level, and, accordingly, a remand is 
required.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993); 38 
C.F.R. §§ 3.103(a) and (c)(1), 19.9, 19.25, 20.700, 20.704).

Accordingly, the case is REMANDED for the following action:

Make the necessary arrangements to schedule 
the veteran for a Travel Board hearing at 
the RO and notify him of the scheduled 
hearing at the latest address of record.  A 
copy of the notice provided to the veteran 
of the scheduled hearing should be placed 
in the record.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


